Citation Nr: 1729347	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residual scar to include scar tissue, status post-cesarean section.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran had verified active duty service from November 1979 to July 1980.   Her DD Form 214 also notes one year, four months, and twenty-two days of prior active duty service.   

The case is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a May 2014 statement, the Veteran requested a hearing in Washington, D.C. before a Veterans Law Judge.  However, in May 2017, the Veteran withdrew her request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran seeks service connection for residual scar to include scar tissue, status post-cesarean section and service connection for headaches.  In various statements submitted to VA, she contends that she was on active duty when she underwent a cesarean section in July 1980, and that as a result of the surgery she developed scar tissue and developed headaches which have persisted since.  The Veteran has alternatively indicated in her April 2014 VA Form 9, Substantive Appeal, that she experienced headaches at least once a week in service, and frequently went to sick hall for treatment.  

The record reflects that the Veteran underwent a cesarean section on July 22, 1980, and gave birth to a baby girl.  A treatment record related to the cesarean section with a handwritten date of July 22, 1980 indicates that the Veteran and her spouse were active duty soldiers.  The only service personnel records on file are a copy of the Veteran's DD Form 214, which indicates active duty service from November 1979 to July 15, 1980, and a request for convalescent leave from August 1979.  The Veteran's complete service personnel records are not associated with the claims file.  In light of the Veteran's contentions and the indication in treatment records that she was on active duty on July 22, 1980, attempts must be made to obtain her complete official Military Personnel File.  In addition, the Veteran's complete period of active duty service must be verified, as her DD Form 214 indicates she had over a year of active duty service prior to November 1979.

Regarding the claim for service connection for headaches, in July 2014, the Veteran submitted a June 2014 Headaches Disability Benefits Questionnaire (DBQ) completed by Dr. W.P, a private physician.  Dr. W.P. indicated that the Veteran had been diagnosed with a headache condition, but did not specify the type of headache, and that the Veteran was seen one time in July 2012 for headaches.  However, Dr. W.P. also noted that there were other significant diagnostic test findings and/or test results, and indicated that a CT scan was ordered.  The results of the CT scan were not included with the June 2014 DBQ.  As such, the Board finds that a remand is necessary in order to obtain any private treatment records from Dr. W.P., including any CT scan results, as they may be pertinent to the Veteran's claim.   

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from her a VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain the complete private treatment records from Dr. W.P., including any CT scan results.

2.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, and any other appropriate sources, and request the Veteran's entire official Military Personnel File.  If the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development requested in item 2, take all appropriate action to verify the Veteran's complete period of active duty service.

4.  Thereafter, and after undertaking any additional development deemed necessary (to include the scheduling of VA examinations, if warranted), readjudicate the issues on appeal.  If any benefit sought on appeal remains denied provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 



appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


